             Case 8:19-cv-02850-PWG Document 1 Filed 09/27/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

                                                   :
Carlos and Natalie Acevedo Peraza,                 :
                                                   : Civil Action No.: ______
                        Plaintiffs,                :
        v.                                         :
                                                   :
Hunter Warfield, Inc.; and DOES 1-10,              : COMPLAINT
inclusive,                                         :
                                                   :
                        Defendants.                :
                                                   :

                For this Complaint, the Plaintiffs, Carlos and Natalie Acevedo Peraza, by

undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of Plaintiffs’

personal privacy by the Defendants and their agents in their illegal efforts to collect a consumer

debt.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiffs, Carlos and Natalie Acevedo Peraza (“Plaintiffs”), are adult

individuals residing in Virginia Beach, Virginia, and are each a “consumer” as the term is

defined by 15 U.S.C. § 1692a(3).

        4.      Defendant, Hunter Warfield, Inc. (“Hunter”), is a Maryland business entity with

an address of 96931 Arlington Road, Suite 400, Bethesda, Maryland 20814, operating as a
             Case 8:19-cv-02850-PWG Document 1 Filed 09/27/19 Page 2 of 5



collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

        5.      Does 1-10 (the “Collectors”) are individual collectors employed by Hunter and

whose identities are currently unknown to the Plaintiffs. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

        6.      Hunter at all times acted by and through one or more of the Collectors.

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        7.      The Plaintiffs allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        8.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        9.      The Debt was purchased, assigned or transferred to Hunter for collection, or

Hunter was employed by the Creditor to collect the Debt.

        10.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

    B. Hunter Engages in Harassment and Abusive Tactics

        11.     In or around December 2018, Hunter began calling Plaintiffs in an attempt to

collect the Debt.

        12.     Plaintiffs informed Hunter that they could not pay the Debt until April 2019 when

they get their tax return.

        13.     Nevertheless, Hunter continued calling Plaintiffs daily.

        14.     On or around March 9, 2019, Plaintiffs again informed Hunter that they could not

pay the Debt until April 2019.
                                                  2
          Case 8:19-cv-02850-PWG Document 1 Filed 09/27/19 Page 3 of 5



       15.      Plaintiffs then called Hunter back to ask why they continued calling. Hunter was

upset and in response told Plaintiff that this had been on Hunter’s desk for 3 months and it was

unacceptable.

       16.      Thereafter, Hunter continued calling plaintiff through March 2019 causing a great

deal of frustration and anxiety.

   C. Plaintiff Suffered Actual Damages

       17.      The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       18.      As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, fear, frustration and

embarrassment.

                                    COUNT I
                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       19.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       20.      The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       21.      The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.

       22.      The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

       23.      The foregoing acts and omissions of the Defendant constitute numerous and


                                                 3
         Case 8:19-cv-02850-PWG Document 1 Filed 09/27/19 Page 4 of 5



multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.    The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendants;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendants;

                  4. Actual damages pursuant to MD. Code Comm. Law § 14-203;

                  5. Actual damages pursuant to MD. Ann. Code. Bus. Reg. § 7-401(b);

                  6. Actual damages from the Defendants for the all damages suffered as a result

                      of the intentional, reckless, and/or negligent FDCPA violations and

                      intentional, reckless, and/or negligent invasions of privacy in an amount to

                      be determined at trial for the Plaintiff; and

                  7. Such other and further relief as may be just and proper.




                                                  4
         Case 8:19-cv-02850-PWG Document 1 Filed 09/27/19 Page 5 of 5



                    TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: September 27, 2019

                                    Respectfully submitted,

                                    By     /s/ Sergei Lemberg
                                    Sergei Lemberg, Esq.
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    ATTORNEYS FOR PLAINTIFF




                                       5
